t c memo united_states tax_court william g holsinger and joann mickler petitioners v commissioner of internal revenue respondent docket no filed date v jean owens and james s eggert for petitioners stephen r takeuchi for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively respondent amended his answer and increased petitioners’ deficiency by dollar_figure for a total deficiency of dollar_figure after concessions by both parties the issues for decision are whether losses from purchases and sales of securities are deductible by petitioners as ordinary losses or are instead subject_to the limitations applicable to capital losses and whether expenses attributable to those purchases and sales are deductible by petitioners as business_expenses or are instead subject_to the limitations applicable to itemized_deductions findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in florida william holsinger petitioner retired in having worked approximately years for eli lilly co in petitioners married in petitioners began buying and selling stocks earning approximately dollar_figure from that source during petitioner opened brokerage accounts in his name using his social_security_number petitioners reported their trading1 income as capital_gains in on date petitioners incorporated alpha trading co of sarasota l l c alpha under the laws of florida petitioner own sec_67 percent of alpha and petitioner mickler owns the remaining percent on or about date alpha made a the use of the term trading income is not a conclusion that petitioners or alpha were engaged in a business of trading in securities timely election pursuant to sec_475 to use the mark-to- market method_of_accounting petitioners maintained two trading accounts with e-trade two with options xpress and one with ameritrade-comdisco from april until date petitioners executed approximately trades on their various trading accounts in petitioners executed approximately trades in petitioners claimed an ordinary_loss of dollar_figure from alpha on their schedule e supplemental income and loss the loss consists of trading losses of dollar_figure depreciation of dollar_figure and interest of dollar_figure the aggregate cost or other basis of the securities sold in was dollar_figure the sale prices in collectively were dollar_figure also in petitioners claimed a net_loss of dollar_figure on their schedule c profit or loss from business respondent disallowed the dollar_figure as business_expenses but allowed itemized_deductions for investment_interest of dollar_figure and miscellaneous deductions of unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the ordinary_loss petitioners claimed on schedule e is dollar_figure less than the total claimed of the trading losses depreciation and interest both parties have stipulated the amounts and there appears to be no explanation for the dollar_figure discrepancy the dollar_figure discrepancy has no effect as to the outcome of the case dollar_figure after adjustments for gross_income limitations respondent allowed net itemized_deductions of dollar_figure in petitioners claimed an ordinary_loss of dollar_figure this loss comprises dollar_figure in trading losses related to alpha and dollar_figure in claimed business_expenses related to alpha respondent disallowed the dollar_figure as business_expenses but allowed a net itemized_deduction of dollar_figure after petitioner incorporated alpha he did not switch the name on his trading accounts petitioner’s social_security_number also remained on the trading accounts petitioners continued to trade stocks and options during and with the accounts they had used before the incorporation of alpha in date petitioners had one trading account in alpha’s name during the years in issue petitioners used five accounts to conduct trades petitioners traded from a room in their house the room contained computers with internet access in order for petitioners to trade and do research additionally petitioner had four monitors connected to his computer because he wanted to be able to trade and track different investments and potential investments simultaneously petitioner purchased the computer equipment around date before incorporating alpha none of the computer equipment was transferred to alpha opinion i mark-to-market_election respondent concedes that alpha made a timely mark-to-market_election pursuant to sec_475 sec_475 applies only to those engaged in a trade_or_business as traders in securities having made a timely election if alpha were a trader in securities it would be eligible to recognize gain_or_loss on any security held in connection with such a trade_or_business at the close of any taxable_year as if the security were sold at its fair_market_value on the last business_day of the taxable_year see sec_475 in general any gains or losses with respect to the securities whether deemed sold at yearend under the mark-to-market method_of_accounting or actually sold during the taxable_year shall be treated as ordinary_income or loss sec_475 if alpha is considered an investor in securities the and net losses from the purchases and sales of securities would be capital losses and only partially deductible to petitioners ii trade_or_business the internal_revenue_code does not define the term trade_or_business for purposes of sec_162 480_us_23 889_f2d_29 2d cir affg tcmemo_1988_264 whether activities constitute a trade_or_business is a question of fact see 312_us_212 estate of yaeger v commissioner supra pincite mayer v commissioner tcmemo_1994_209 paoli v commissioner tcmemo_1991_351 petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioners bear the burden_of_proof see rule a petitioners argue that they were traders trading as agents of alpha with the incorporation of alpha petitioners argue they became traders in determining whether a taxpayer’s trading activity constituted a trade_or_business courts have distinguished between traders and investors 721_f2d_810 fed cir see also 597_f2d_760 in determining whether a taxpayer is a trader nonexclusive factors to consider are the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions moller v united_states supra pincite for a taxpayer to be a trader the trading activity must be substantial which means ‘frequent regular and continuous enough to constitute a trade or business’ as opposed to sporadic trading ball v commissioner tcmemo_2000_245 quoting hart v commissioner t c memo a taxpayer’s activities constitute a trade_or_business where both of the following requirements are met the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments mayer v commissioner supra as to the first requirement we find petitioners’ trading was not substantial courts consider the number of executed trades in a year and the amount of money involved in those trades when evaluating whether a taxpayer’s trading activities were substantial see eg mayer v commissioner supra paoli v commissioner supra in paoli the court held trading activities were substantial when the taxpayers traded stocks or options worth approximately dollar_figure million in mayer the court considered over big_number executed sales and purchases in each of the years at issue therein to be substantial trading activity trading activity was found to be insubstantial when a taxpayer executed at most purchases and sales in one year and purchases and sales in the second year moller v united_states supra pincite in petitioners executed approximately trades an analysis of petitioners’ trading activity reveals that in they traded on days this total represents less than percent of the trading days from date the day petitioners incorporated alpha until date in petitioners traded on days and executed approximately trades this total represents less than percent of the trading days in we find it doubtful whether the trades were conducted with the frequency continuity and regularity indicative of a business as to the second requirement petitioners have failed to prove that they sought to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments petitioner testified that his goal in forming alpha was to profit from short-term swings in the market additionally petitioner testified that he usually closed his account at the end of the day and tried to avoid holding stocks and options overnight the documentary_evidence however paints a different picture a list of petitioners’ trades shows they rarely bought and sold on the same day furthermore a significant amount of petitioners’ holdings was held for more than days as a result we find that petitioners have not demonstrated that they sought to capture the daily swings in the market we find that they were not traders but investors petitioners’ trading pattern is consistent with that of an investor not of a trader iii business_expenses deductions are a matter of legislative grace and the taxpayer has the burden of showing entitlement to any deduction claimed see rule a 503_us_79 taxpayers must substantiate amounts claimed as deductions by maintaining the records necessary to establish such entitlement sec_6001 sec_1_6001-1 income_tax regs see 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioners claimed business deductions for and petitioners argue that their trading activity was on behalf of alpha not for themselves as individuals petitioners claim they were alpha’s agents and therefore had the authority to conduct trades on its behalf even if petitioners acted on alpha’s behalf because their activity as we have already found did not rise to the level of a business the business of trading securities the expenses petitioners attributed to that activity even if incurred on alpha’s behalf are not deductible as business_expenses in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
